MEMORANDUM **
Sergio Romero Zatarain and Susana Pena Rodriguez, spouses and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order *272dismissing their appeal from an immigration judge’s (“IJ”) decision denying their motion for a continuance. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion the denial of a motion for a continuance, Baires v. INS, 856 F.2d 89, 91 (9th Cir.1988), we deny the petition for review.
The IJ did not abuse his discretion in denying petitioners’ motion for a continuance where the hearing had been scheduled over a year in advance and petitioners’ counsel requested a continuance on account of a scheduling conflict one week before the hearing. See 8 C.F.R. § 1003.29 (IJ has authority to grant a continuance upon a showing of good cause); Baires, 856 F.2d at 91.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.